The defendant’s petition for certification for appeal from the Appellate Court, 44 Conn. App. 280 (AC 14771), is granted, limited to the following issues:
“1. Under the circumstances of this case, did the trial court prejudice the defendant by improperly excluding from evidence the victim’s prior felony larceny conviction while allowing into evidence the defendant’s prior conviction?
“2. Under the circumstances of this case, did the trial court improperly deny the defendant’s request for a Telfaire instruction?”
Ronald G. Weller, assistant state’s attorney, in opposition.
Decided April 24, 1997